Title: To James Madison from Stephen Cathalan, Jr., 14 June 1801 (Abstract)
From: Cathalan, Stephen
To: Madison, James


14 June 1801, Marseilles. Refers to his earlier dispatches of 8 and 10 Apr. with enclosures. Now encloses copies of Cathcart’s 11 and 15 May circular letters and 2 June letter from Cathcart to Appleton concerning Tripolitan declaration of war. Hopes U.S. squadron is by now near Straits of Gibraltar, where it will not only protect flag but also take offensive. Is sending copies of Cathcart’s description of Tripolitan navy to U.S. consuls in Spain to transmit to Commodore Truxtun in order to prevent confusion with Tunisian or Algerine cruisers bearing same red flag. Reports two U.S. ships in port, the Martha of Salem from Smyrna and the Anna Maria from Tunis. Hopes that Adams’s appointment of William Lee to succeed him was not caused by official dissatisfaction; asks that Jefferson reappoint him. Circumstances have hindered trade here. Asserts that by the French constitution he has lost his rights as a French citizen but has not yet received U.S. citizenship; has received no replies to inquiries about this to previous secretary of state.
 

   
   RC and enclosures (DNA: RG 59, CD, Marseilles, vol. 1). RC 4 pp.; docketed by Wagner as received 31 Aug. Enclosures 5 pp.



   
   A full transcription of this document has been added to the digital edition.

